Citation Nr: 0106329	
Decision Date: 03/02/01    Archive Date: 03/08/01	

DOCKET NO.  00-01 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for residuals of injury 
to the right testicle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from October 1952 to 
December 1953.  

This matter arises from a May 1999 decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that denied the benefits sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  During the pendency of this 
appeal, the veteran submitted additional evidence, and waived 
its review by the RO.  See 38 C.F.R. § 20.1304(c) (2000).  
The Board will consider it accordingly.  

The issue of the veteran's entitlement to service connection 
for residuals of injury to the right testicle is not yet 
ready for appellate disposition.  That matter will be 
addressed in greater detail in the remand section of this 
decision.  


FINDING OF FACT

Bilateral hearing loss did not have its onset during the 
veteran's active military service or within one year post 
service; nor is it reasonably attributable to any incident of 
service.  


CONCLUSION OF LAW

Entitlement to service connection for bilateral hearing loss 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
claims for benefits under laws administered by VA.  In the 
instant case, the Board finds that the evidence of record is 
sufficient to comply with the requirements of the foregoing 
statute with regard to the veteran's claim of entitlement to 
service connection for bilateral hearing loss, particularly 
since there does not appear to be any reasonable possibility 
that further assistance would aid in substantiating the 
claim.  Accordingly, the Board will proceed to consider the 
claim on the merits.  

The veteran contends that he developed bilateral hearing loss 
during military service.  More specifically, he contends that 
this disability developed as a result of his exposure to 
acoustic trauma resulting from the firing of guns and 
missiles.  

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. § 1110.  In the case of 
other organic diseases of the nervous system, such as 
sensorineural hearing loss, service connection may be granted 
if such disability is manifested to a compensable degree 
within one year following the veteran's discharge from 
military service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for the disability claimed if it was noted during 
military service or during any applicable presumptive period, 
and continuity of symptomatology is demonstrated thereafter, 
either through the submission of medical evidence or lay 
evidence, if the disability is of the type as to which lay 
evidence is competent to identify its existence.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Finally, 
service connection may be granted for any disability that 

is proximately due to, or the result of, a service-connected 
disability (see 38 C.F.R. § 3.310(a)), or if the disability 
claimed was aggravated by a service-connected disability.  
See Allen v. Brown, 7 Vet. App. 439 (1995).  It is within 
this context that the veteran's claim must be evaluated.  

The veteran's service medical records are negative for any 
complaints or treatment regarding his hearing.  The physical 
examination conducted prior to the veteran's discharge from 
military service indicated that his ears were within normal 
limits.  

Abnormalities associated with the veteran's ears were first 
noted during a VA physical examination conducted in December 
1990.  Therein, scarring on the left tympanic membrane, as 
well as conductive hearing loss in the left ear was observed.  
However, the examiner offered no opinion regarding the 
etiology of this disorder.  Nor did he observe any 
abnormality associated with the veteran's right ear.  
Moreover, in Section B of VA Form 21-2545, the veteran 
referred to his medical history since military service, but 
made no reference to a history of hearing loss.  

Absent evidence of bilateral hearing loss either during 
service or within one year post service, or of continuity of 
symptomatology subsequent to military service, a grant of 
service connection is not warranted on a direct basis.  See 
38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  See also Savage, 10 Vet. App. at 495.  

As a final matter, the Board notes that the veteran has not 
been granted service connection for any other disabilities.  
As such, the provisions of 38 C.F.R. § 3.310(a) and Allen, 
7 Vet. App. at 439 also are not applicable in this case.  


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

Preliminary review indicates that the issue of the veteran's 
entitlement to service connection for residuals of injury to 
the right testicle is not yet ready for appellate disposition 
for the reasons that follow.  

The veteran was observed to have an enlarged right testicle 
during the examination conducted prior to his discharge from 
military service.  More recently, he submitted evidence of a 
gradual increase in his chronic right testicular pain.  
During a VA physical examination conducted in December 1990, 
the veteran's right testicle was noted to be enlarged.  

During the pendency of the veteran's appeal, but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, Stat. 2096 
(2000) became effective.  This liberalizing law is applicable 
to the veteran's claim of entitlement to service connection 
for residuals of injury to the right testicle.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  It also requires that VA conduct medical examinations 
to determine if a nexus exists between a veteran's military 
service and a currently claimed disability.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, _____, (2000) to be codified at 
38 U.S.C.§ 5103(A).  The Board notes that the RO denied the 
veteran's claim for residuals of injury to the right testicle 
as not well grounded.  This was done despite the forgoing 
evidence of record.  The Board believes that the veteran 
should be afforded a VA physical examination to determine 
whether a nexus, if any, exists between more recently 
observed enlargement of his right testicle and his complaints 
of pain associated therewith and enlargement of the right 
testicle observed during military service.  

In view of the foregoing, the issue of the veteran's 
entitlement to service connection for residuals of injury to 
the right testicle is REMANDED to the RO for action as 
follows:  

1.  The veteran should be afforded a 
special VA urological examination.  The 
claims folder should be available to, and 
be reviewed by, the examining physician, 
if possible.  All indicated tests and 
studies must be conducted.  The examiner 
should consider the veteran's service 
medical records, the history of injury 
during service related by the veteran, 
current clinical findings, and all other 
evidence of record.  The examiner should 
then offer an opinion as to whether any 
disability of the right testicle 
currently diagnosed is as likely as not 
related to an incident of the veteran's 
military service.  A complete rationale 
should be given for each opinion and 
conclusion expressed.  

2.  The RO should review the examination 
report to ensure that it is in compliance 
with this REMAND.  If it is not, it 
should be returned for corrective action.

3.  The RO should again review the claim.  
If the benefit sought on appeal remains 
denied, then the veteran and his 
representative should be furnished a 
supplemental statement of the case.  They 
should also be given the appropriate time 
period in which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until 

so informed.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the appellant due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals




